Title: To George Washington from William Stephens Smith, 10 November 1780
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                             Light Camp Novr 10th 1780
                        
                        I do not know how I can answer your Excellency’s letter of the 9th better than by a detail of the facts to
                            which Colo. Ogden alludes.
                        There is one part I feel a delicacy to enter on, because the object of it might suppose, in giving me the
                            command, he confer’d an obligation. I would not wish to offend against ties of this nature even in a case like the
                            present. But I hope I shall stand acquitted of any charge of this kind.
                        On the 7th of June after the Enemy had disposed Colo. Dayton & my self of the pass at Connecticut
                            farms and oblig’d us to retire in the vicinity of Springfield, I met General Maxwell a little in front of the town
                            advancing with the brigade; I then rejoined my command which was with the brigade and consisted of the first and fourth
                            regiments—after descending the hill he desired me to detach three platoons to the right of the road at the distance of
                            about one hundred yards, and a few minutes after this order was executed, he desired me to send an equal number to the
                            left at the same distance, this with detachments previously made threw me insensibly upon the front of the second regiment
                            commanded by Colo. Shreve, in the rear of which he was. My command being equally divided to the right and left, had I gone
                            with either, one must have been neglected, I therefore remain’d in the centre that I might be the better able to judge
                            which stood in most need of support. at the commencement of the fire upon the right and left, General Maxwell ask’d me if I
                            did not think it best to detach a platoon to Mekers house which he said was sufficient to support the
                            road and prevent the enemy from pressing through and seperating the detachments mentioned. I told him my opinion was that
                            it would be sacrificing the platoon and that the regt itself was not equal to the task, at this period the enemy
                                hove in a tollerable fire directly down the road, upon which General Maxwell turn’d his horse and
                            told me to do what I thought proper and left me.
                        I then order’d the Regiment forward and lead them as fast as the men could run to the house, which I found
                            the enemy pressing for with equal speed, I however gain’d it when they were about 30 or 40 yards on the other side and a
                            smart skirmish commens’d, which proveing too heavy for us and the enemy pressing the platoons on the extremity of our
                            left, they by my order retreated as rapidly as they advanc’d, when to the best of my knowledge I found Colo. Shreve upon
                            the hill in front of the town not taking upon him after I return’d with his regiment the command of it or any other
                            troops, but mixing with a group of spectators who stood a tip-toe ready to move to the next commanding ground upon the
                            approach of danger. The enemy as I have previously mentioned continuing a rapid advance upon our left
                            thro’ the wood forced us from the hill and pressed us hard over the bridge.
                        I do not recollect any thing further happening in the course of that day which tends to ellucidate the subject
                            which your Excellency wishes to be made acquainted with. The Brigade tooke post that night upon mill
                            ridge, west of the town about 3/4 of a mile, on the morning of the 8th the enemy having retired to
                            Elizabeth we moved to Connecticut farms and lay there 3 or 4 days considering ourselves as an advanc’d picket and
                            consequently improper for any officer to leave his command. But notwithstanding the importance of the post and laying in
                            the neighbourhood of the enemy, I do not recollect a single night that Colo. Shreve remained with his
                            regiment, on the contrary, as soon as the evening approach’d he used to mount his horse and seek
                            Quarters in the rear sometimes at Chatham and at other upon the Vaux-hall road. I mean also to include
                            here his behaviour after we removed from Connecticut farms and took post at Thompsons tavern on the
                            rawaway road where he continued pretty steadily the same line of conduct. We occupied this post untill
                            the evening of the 22d when by order of General Greene the Brigade moved on the west side of spring
                            field run 2 miles and 1/2 on the right of the town. On the morning of the 23d the enemy advanc’d
                            rapidly from Elizabeth town towards Springfield, measures were immediately taken to put the several regiments in order to
                            give them a proper reception. As I was passing from the left to the right of the brigade I was called by Colo. Shreve. I
                            went to him and ask’d if he wanted me, he laid his hand upon my shoulder and said he wish’d me to take charge of his
                            regiment that day, that it would probably prove a warm one and as I had youth and activity upon my side I could continue
                            with the regiment let their situation be what it would as for himself he was a heavy man, and should the
                            regiment be press’d he should be obliged to leave it. I thank’d him for his politeness and told him I
                            would with pleasure take charge of the regiment provided it was agreable to his officers. he said they had been with me
                            once and he was sure it would be agreable and was confident if we came to action they would do me honour and desired me to
                            take good care of them. He immediately went to his regiment and in a few minutes I follow’d he told me he had mentioned it
                            to his officers that they were to take orders from me and that it was agreable to them. I turn’d to the regiment and bowed
                            respectfully as an acknowledgement of the favour confer’d. in a small space of time it was order’d to
                            march I order’d the platoons to wheel to the left and lead the regiment Colo. Shreve moved with me a small distance and
                            left me after which I do not recollect seeing him untill I had taken post at Springfield Bridge with
                            the artillery commanded by Lt Colo. Forest. After remaining there some time General Greene told me that he had received
                            intelligence that the enemy had possession of the bridge upon the right which renderd it necessary for the regiment to
                            move, which he wish’d me to do after the artillery had assended the hill by the church, when they had retired the distance
                            mentioned I march’d the regiment and form’d upon the left of the Brigade which then lay on the right of the mill in rear
                            of the town. I remain’d in that possition untill Brigade Major Ross came with orders to me to march to the town where I
                            would receive orders from General Greene. After I had gained the road on my way down I met Lt Colo.
                            Morris, he asked me if I commanded the regiment upon my answering in the affirmative he said it was General Green’s desire
                            that I should take post in rear of the second bridge and cover the retreat of Angell’s Regt and the artillery thro’ the
                            town, for he expected they would be hard pressed.
                        I tooke the possition order’d and made what I thought the necessary dispositions for the security of my
                            flank’s, he then told me after their retreat was secured the Genl wish’d me to take care of myself. I remain’d in this
                            position the best part of an hour before I saw Colo. Shreve, after he made his appearance, a party of Colo. Angell’s Regt
                            passed with several wounded and a few minutes after Colo. Angell crossed the morass on my right, he came and ask’d if he
                            could be of any service to me. I told him I occupied all the ground that could be possess’d with advantage and only wish’d
                            him to take possession of a small nole on my right in rear for the better security of that flank, which he did. The enemy
                            then made their appearance upon my right in front and I order’d the two platoons upon my right to begin the fray after two
                            or three discharges I thought the enemy appeared rather cautious in advancing and I orderd the platoons to desist fireing
                            and wait untill they should approach a little nearer, I then look’d round and saw Colo. Shreve’s horse’s head by the
                            corner of the Barn in rear of the orchard. They advanceing a little and their shot continuing to fly briskly over us, I
                            thought necessary to make some returns. I order’d the Battallion to fire by plattoons from right to
                            left, in this position they fired eight or ten rounds per man when Colo. Shreve called me I found him behind a large apple
                            tree on horse back, he told me my right was in danger, Colo. Angell haveing made good his retreat & the artillery
                            passed better than a half hour I orderd the regt to cease fireing and fall back, wheeled them to the left by platoons and
                            retired sloely up the road the enemy brought their artillery to bear upon the regiment and one of their shot tooke out two
                            men from the Centre platoon, I march’d to the short hills where I found Colo. Shreve and am inform’d he was with the
                            Brigade near an hour before the regiment a considerable part of which time they were exposed to the fire of the Enemy. I
                            have the honour to be with the greatest respect Your Excellency’s most oblig’d & very humble Servt
                        
                            Wm S. Smith Lt Colo.
                        
                    